Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 are pending
Claims 14-24 are withdrawn
Claims 1-2, 4, 10, and 13 are amended
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10-12-22 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “improve” in claim 1 is a relative term which renders the claim indefinite. The term “improve” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claims and specification do not describe what the improvement is in the roughness value of the substrate by the process recited in claim 1.
Claim 1 refers to “a bubble less or bubble-free pre- wetting process” in lines 8-9, however, claim 1 also refers to a “pre-wetting process to form a bubble less or bubble-free liquid layer on the substrate” in lines 3-4. It is unclear if these are the same processes or difference processes.

	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-4 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Puch et al. US 2012/0052204 (US’204) in view of Buckalew et al. US 2017/0243839 (US’839).

Regarding claim 1, US’204 teaches cleaning a workpiece (substrate) in a processor by immersing the workpiece into a liquid bath (abstract). US’204 further teaches a workpiece or wafer is initially loaded into the processor 10. As shown in FIG. 1, the lift/rotate mechanism 16 rotates the head 12 into a face-up position. A wafer 100 is then placed into the head and grasped at the edges by the wafer holders 32 (placing a substrate on a substrate holder) (para. 13). Condensation prewetting method can be carried out, this condensation prewetting can reduce or prevent formation of air bubbles in the features of the workpiece, when the workpiece is coated, sprayed, or immersed in liquid in subsequent processing steps (implementing pre-wetting process for the substrate). With the chamber 58 at a partial vacuum condition, steam or other vapor, such as isopropyl alcohol vapor, is provided into the chamber 58, with the vapor condensing on the workpiece (para. 23). The prewetting condensation forms a layer of the condensed liquid on the surface of the workpiece (para. 22). Further, this process is performed to prevent bubbles from forming within high aspect ratio trenches (para. 22-23), and is the same process taught by applicant that is performed to form the pre-wetting layer. As discussed in applicant’s specification paragraph 81, “The step 2 to step 3 are target for a bubble less or bubble-free pre-wetting process. The vaporized liquid molecules are dispensed on the substrate 6010 surface, and the vaporized liquid molecules condense on the substrate 6010 surface to form a thin layer of pre-wetting liquid molecules”. Further US’204 teaches that the workpiece is immersed in a degassed (bubble-less liquid) before the liquid is brought to a boil (para. 17 and 20). Therefore, both the condensation step and the immersing step of US’204, individually or together reads on a pre-wetting process to form a bubble less or bubble-free liquid layer on the substrate. Cleaning a workpiece having microscopic device features includes introducing a liquid into the chamber; immersing a workpiece into the liquid (para. 21).  US’204 further teaches sonic energy, such as megasonics, may also optionally be provided to the workpiece through the liquid via one or more sonic elements 96. Therefore, the megasonic cleaning is a subsequent step to the prewetting process. Therefore, US’204 further teaches implementing a mega sonic cleaning process for cleaning the substrate after the pre-wetting process (para. 20-23). Therefore, US’204 teaches a method for cleaning substrates, comprising: placing a substrate on a substrate holder; implementing a pre-wetting process to form a bubble less or bubble-free liquid layer on the substrate; and implementing a mega sonic cleaning process for cleaning the substrate after the pre-wetting process.

US‘204 does not teach removing scums or burrs to improve the roughness in recessed areas of the substrate before the step of implementing a bubble less or bubble-free pre-wetting process for the substrate.

US’839 teaches systems and methods for achieving uniformity across a redistribution layer (para. 4). US’839 further teaches FIG. 1B is a diagram of an embodiment of the method 100 for illustrating the fabrication of the RDL layer 104. After performing the operation 162, a descum operation 164 of the method 100 is performed. The descum operation 162 is performed to remove any residual photoresist within trenches of the via 106 and to improve wettability of the photoresist areas A1 and A2. The descum operation 164 makes the photoresist less hydrophobic. The descum operation 164 is performed using a system 1200 illustrated in FIG. 12. After performing the descum operation 164, a pre-treatment operation 166 of the method 100 is performed. An example of the pre-treatment operation 166 is described in U.S. Pat. No. 8,962,085, which is incorporated by reference herein in its entirety. As another example, the pre-treatment operation is a pre-wetting operation performed using a system 1300 of FIG. 13A or a system 1320 of FIG. 13B. In an operation 168 of the method 100, a conductive material 112, such as copper, or cobalt, or invar, or nickel, or an alloy of nickel and cobalt and iron, or a combination of two or more of copper, cobalt, invar, nickel, the alloy of nickel and cobalt and iron, is deposited within the vias by electroplating (para. 44-50 see fig. 1B). US’204 further teaches in manufacturing semiconductor devices, and similar micro-scale devices, it is often necessary to pre-wet a wafer or other substrate. Pre-wetting can be achieved in basic forms by simply immersing the substrate into a bath of liquid, typically de-ionized (DI) water, or by spraying liquid onto the substrate. However, as substrates are patterned with increasingly smaller features, such as trenches and vias, existing pre-wetting techniques become less reliable. Surface tension and other effects can prevent the liquid from contacting all surfaces of the substrate, especially recessed feature surfaces. Larger features having high aspect ratios may also not be consistently fully wetted by immersion or spraying. This can result in defects during follow on manufacturing steps, such as plating steps, where voids and miss-filled features may occur at localized microscopic dry areas of the substrate. Therefore, US’839 teaches to perform a descum process to remove any residual photoresist within trenches (improve roughness) and to improve wettability of any patterned photoresist on the substrate by making the photoresist less hydrophobic prior to performing a pre-wetting process for plating. US’204 teaches that the pre-wetting process is performed to improve wettability in a similar way as pre-wetting a substrate for a plating process.

It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to modify the method of US’204 to include removing scums or burrs to improve the roughness in recessed areas of the substrate before the step of implementing the pre-wetting process for the substrate because US’839 teaches to perform a descum process to remove any residual photoresist within trenches and to improve wettability of any photoresist features on the substrate by making the photoresist less hydrophobic prior to performing a pre-wetting process and use of a known technique to improve similar methods in the same way is obvious, see MPEP 2141 III (C).

Regarding claims 2-4, the modified method of US’204 teaches the method of cleaning a substrate according to claim 1. US‘204 further teaches the vapor condensation prewetting method can be carried out with the chamber at ambient pressure. The chamber may be sealed and the pressure may be reduced, as described above (para. 23). With the chamber 58 at a partial vacuum condition, steam or other vapor, such as isopropyl alcohol vapor, is provided into the chamber, with the vapor condensing on the workpiece (chemical mist/solution) (para. 23). Vacuum is applied to the chamber 58, reducing the pressure within the chamber to below ambient pressure, typically to a pressure below 400, 300, 200, 100 or 50 Torr (at 25 Torr and above) (para. 27). Therefore, US’204 further teaches wherein the pre- wetting process comprises building a vacuum environment surrounding the substrate, and then supplying pre-wetting chemical solution or chemical mist onto the substrate, with regard to claim 2, wherein the vacuum degree is set at 25Torr and above, with regard to claim 3 and wherein the pre- wetting process comprises evaporating pre-wetting chemical solution, and then guiding the chemical liquid vapor onto the surface of the substrate to form pre-wetting chemical liquid layer on the substrate, with regard to claim 4.

Regarding claim 8, the modified method of US’204 teaches the method of cleaning a substrate according to claim 4. US’204 further teaches the liquid can be heated with a heater 90 (thermal heating) (para. 11 and 26). Therefore, US’204 further teaches wherein the pre-wetting chemical solution is evaporated by a thermal heating method.

Regarding claim 9, the modified method of US’204 teaches the method of cleaning a substrate according to claim 4. US’204 further teaches the chemical solution can include a surfactant (para. 21), which reads on wherein the pre-wetting chemical solution contains surfactant.


Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over US’204 in view of US’839 as applied to claim 4 above, and further in view of Tanaka et al. US 6,138,698 (US’698).

Regarding claim 5, the modified method of US’204 teaches the method of cleaning a substrate according to claim 4. 

The modified method of US‘204 does not teach wherein the pre-wetting chemical solution is evaporated by a sonic generating method.

US’698 teaches an ultrasonic cleaning apparatus (abstract).US’708 further teaches ultrasonic generators used for supplying ultrasonic energy to a cleaning liquid heats the cleaning liquid (col. 9). The method of US’204 further teaches that the vapor can be produced by heating with a heater while the liquid is in the processor and that a sonic generator is provided in the apparatus (para. 11, 20 and 25-26). Therefore, one of ordinary skill in the art would know that the sonic element would operate to heat the liquid.

It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to modify the modified method of US’204 to include wherein the pre-wetting chemical solution is evaporated by a sonic generating method because US’698 teaches that the sonic generator of US’204 can be used to heat the liquid and simple substitution of one known element for another to obtain predictable results is obvious, see MPEP 2141 III (B).

Regarding claims 6-7, the modified method of US’204 teaches the method of cleaning a substrate according to claim 5, US‘204 further teaches the humid gas is at a temperature above the temperature of the workpiece, so that humid gas condenses on the workpiece. The humid gas may be heated and/or the workpiece cooled in advance, to increase condensation (para. 22-23). Therefore, the modified method of US’204 would include heating the chemical liquid vapor to a temperature higher than the temperature of the substrate, with regard to claim 6 and further comprising cooling the substrate to a temperature lower than the temperature of the chemical liquid vapor, with regard to claim 7.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US’204 in view of US’839 as applied to claim 9 above, and further in view of Verhaverbeke et al. US 2006/0042651 (US’651).

Regarding claim 10, the modified method of US’204 teaches the method of cleaning a substrate according to claim 9. 

The modified method of US‘204 does not teach wherein the surfactant is carboxyl- containing ethylendiamine tetraacetic acid or tetracarboxyl compound- ethylenediamine tetrapropionic acid or tetracarboxyl compound- ethylenediamine tetrapropionic salt.

US’651 teaches a method of cleaning fragile structures having a dimension less than 0.15 um with a cleaning solution formed of a solvent having a surface tension less than water while applying acoustic energy to the substrate on which the structures are formed is described (abstract).US’651 further teaches The cleaning solution may be a mixture of ammonium hydroxide (NH4OH), hydrogen peroxide (H2O2), water, a chelating agent such as EDDHA or EDTA (carboxyl- containing ethylendiamine tetraacetic acid), and a surfactant (para. 4-5 and 103). The method of US’204 further teaches that the vapor can be produced by heating the cleaning solution while the liquid is in the processor and prior to immersing the substrate into the cleaning solution (para. 11, 20 and 25-26). Therefore, one of ordinary skill in the art would know that the cleaning solution of US’204 can include an EDTA (carboxyl- containing ethylendiamine tetraacetic acid).

It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to modify the modified method of US’204 to include wherein the surfactant is carboxyl- containing ethylendiamine tetraacetic acid because US’651 teaches that common cleaning solutions used to remove particles from patterned semiconductor substrates includes carboxyl- containing ethylendiamine tetraacetic acid and simple substitution of one known element for another to obtain predictable results is obvious, see MPEP 2141 III (B).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over US’204 in view of US’839 as applied to claim 4 above, and further in view of Mertens et al. US 2010/0224215 (US’215).

Regarding claims 11-12, the modified method of US’204 teaches the method of cleaning a substrate according to claim 4. 

The modified method of US‘204 does not teach wherein the pre-wetting chemical solution contains oxidizing chemical for oxidizing the substrate surface from hydrophobic to hydrophilic, with regard to claim 11 and wherein the oxidizing chemical is Ozone solution or SC1 solution, with regard to claim 12.

US’215 teaches a method for performing a physical force-assisted cleaning process on a patterned surface of a substrate (abstract).US’215 further teaches common cleaning solutions used to remove particles from patterned semiconductor substrates includes SC1 cleaning solutions and Ozone cleaning solutions (para. 4-5 and 103). The method of US’204 further teaches that the vapor can be produced by heating the cleaning solution while the liquid is in the processor and prior to immersing the substrate into the cleaning solution (para. 11, 20 and 25-26). Therefore, one of ordinary skill in the art would know that the cleaning solution of US’204 can include an Ozone solution or SC1 solution.

It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to modify the modified method of US’204 to include wherein the pre-wetting chemical solution contains oxidizing chemical for oxidizing the substrate surface from hydrophobic to hydrophilic, with regard to claim 11 and wherein the oxidizing chemical is Ozone solution or SC1 solution, with regard to claim 12 because US’215 teaches that common cleaning solutions used to remove particles from patterned semiconductor substrates includes SC1  cleaning solutions and Ozone cleaning solutions and simple substitution of one known element for another to obtain predictable results is obvious, see MPEP 2141 III (B).


Response to Amendment
Applicant’s amendments to independent claim 1 to include additional subject matter regarding an additional process of removing scums or burrs has changed the scope of claim 1. Therefore a new ground(s) of rejection of claim 1 is made under 103 as obvious over US’204 in view of US’839 which includes both the rejection of claim 1 as stated in the final office action mailed 7-12-22 and additional discussion regarding the teachings of US’839 relating to the features added to claim 1.
	Response to Arguments


Applicant’s arguments, filed 10-12-22, with respect to the rejection of claim 1, with regard to amendments made to claim 1 and the teachings of US’833 have been fully considered but are moot, due to the new rejection applied in the above office action not relying on any teaching of US’833.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN FLANAGAN BERGNER whose telephone number is (571)270-1133. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN F BERGNER/Examiner, Art Unit 1713